 

Exhibit 10.2

 

FARMER BROS. CO.

 

FORM OF

2007 OMNIBUS PLAN

RESTRICTED STOCK AWARD GRANT NOTICE AND

RESTRICTED STOCK AWARD AGREEMENT

 

Farmer Bros. Co., a Delaware corporation (the “Company”), pursuant to its 2007
Omnibus Plan (the “Plan”), hereby grants to the individual listed below
(“Participant”), the number of shares of Restricted Stock set forth below (the
“Shares”). This Award is subject to all of the terms and conditions as set forth
herein and in the Restricted Stock Award Agreement attached hereto as Exhibit A
(the “Restricted Stock Agreement”) (including without limitation the
Restrictions on the Shares set forth in the Restricted Stock Agreement) and the
Plan, each of which are incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Grant Notice and the Restricted Stock Agreement.

 

Participant:

 

 

 

 

 

 

 

Grant Date:

 

 

 

 

 

 

 

Vesting Commencement Date:

 

 

 

 

 

 

 

Total Number of Shares of Restricted Stock:

 

 

 

 

 

 

 

Vesting Schedule:

 

[To be specified in individual agreements], subject to the acceleration
provisions set forth in the Restricted Stock Agreement.

 

By his or her signature below, Participant agrees to be bound by the terms and
conditions of the Plan, the Restricted Stock Agreement and this Grant Notice.
Participant has reviewed the Restricted Stock Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Restricted Stock Agreement and the Plan. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator of the Plan upon any questions arising
under the Plan, this Grant Notice or the Restricted Stock Agreement. Participant
further agrees to notify the Company upon any change in the residence address
indicated below.

 

FARMER BROS. CO.

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

Print Name:

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

20333 South Normandie Avenue

Torrance, California 90502

 

Address:

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

FARMER BROS. CO. RESTRICTED STOCK AWARD AGREEMENT

 

Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Award Agreement (this “Agreement”) is attached,
Farmer Bros. Co., a Delaware corporation (the “Company”) has granted to
Participant the number of shares of Restricted Stock under the 2007 Omnibus
Plan, as amended from time to time (the “Plan”), as set forth in the Grant
Notice.

 

ARTICLE I

GENERAL

 

1.1                Definitions. All capitalized terms used in this Agreement
without definition shall have the meanings ascribed in the Plan and the Grant
Notice.

 

1.2                Incorporation of Terms of Plan. The Award (as defined below)
is subject to the terms and conditions of the Plan which are incorporated herein
by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.

 

ARTICLE II

AWARD OF RESTRICTED STOCK

 

2.1                Award of Restricted Stock

 

                                (a)           Award. In consideration of
Participant’s agreement to remain in the service or employ of the Company or one
of its Parents or Subsidiaries, and for other good and valuable consideration
which the Administrator has determined exceeds the aggregate par value of the
Shares subject to the Award (as defined below), as of the Grant Date, the
Company issues to Participant the Award described in this Agreement (the
“Award”). The number of shares of Restricted Stock (the “Shares”) subject to the
Award is set forth in the Grant Notice. The Participant is an Employee, member
of the Board, or Consultant.

 

                                (b)           Book Entry Form. The Shares will
be issued in uncertificated form. Notwithstanding anything to the contrary in
the foregoing, at the sole discretion of the Administrator, the Shares will be
issued in either (i) uncertificated form, with the Shares recorded in the name
of Participant in the books and records of the Company’s transfer agent with
appropriate notations regarding the restrictions on transfer imposed pursuant to
this Agreement, and upon vesting and the satisfaction of all conditions set
forth in Section 2.2(c), the Company shall cause certificates representing the
Shares to be issued to Participant; or (ii) certificate form pursuant to the
terms of Sections 2.1(c) and (d).

 

                                (c)           Legend. Certificates representing
Shares issued pursuant to this Agreement shall, until all Restrictions imposed
pursuant to this Agreement lapse or shall have been removed and new certificates
are issued, bear the following legend (or such other legend as shall be
determined by the Administrator):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF THAT CERTAIN
RESTRICTED STOCK AWARD AGREEMENT, DATED [                             ,
20      ], BY AND BETWEEN FARMER BROS. CO. AND THE REGISTERED OWNER OF SUCH
SHARES, AND SUCH SHARES MAY NOT BE, DIRECTLY OR INDIRECTLY, OFFERED,

 

 

A-1

--------------------------------------------------------------------------------


 

 

TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS OF SUCH AGREEMENT.”

 

                                (d)           Escrow. The Secretary of the
Company, or such other escrow holder as the Administrator may appoint, may
retain physical custody of the certificates representing the Shares until all of
the restrictions on transfer imposed pursuant to this Agreement lapse or shall
have been removed; in such event Participant shall not retain physical custody
of any certificates representing unvested Shares issued to him or her.

 

2.2                Restrictions

 

                                (a)           Forfeiture. Any Award which is not
vested as of the date Participant ceases to be an Employee or other Eligible
Individual shall thereupon be forfeited immediately and without any further
action by the Company. For purposes of this Agreement, “Restrictions” shall mean
the restrictions on sale or other transfer set forth in Section 3.2 and the
exposure to forfeiture set forth in this Section 2.2(a).

 

                                (b)           Vesting and Lapse of Restrictions.
Subject to Sections 2.2(a) and 2.3 hereof, the Award shall vest and the
Restrictions shall lapse in accordance with the vesting schedule set forth on
the Grant Notice.

 

                                (c)           Tax Withholding; Conditions to
Issuance of Certificates. Notwithstanding any other provision of this Agreement
(including without limitation Section 2.1(b)):

 

                                                (i)            No new
certificate shall be delivered to Participant or his or her legal representative
unless and until Participant or his or her legal representative shall have paid
to the Company the full amount of all federal and state withholding or other
taxes applicable to the taxable income of Participant resulting from the grant
of Shares or the lapse or removal of the Restrictions, which payment shall be in
the form of (1) cash, (2) check, or (3) upon the request of Participant and with
the consent of the Administrator, withholding by the Company, on the date that
the Restrictions on all or a portion of the Award shall lapse pursuant to
Section 2.2(b), of a number of whole Shares for which the Restrictions would
have otherwise lapsed on such date, having a Fair Market Value, determined as of
such date, not in excess of the minimum tax required to be withheld by law (the
“Share Withholding Procedure”). Any adverse consequences to Participant arising
in connection with the Share Withholding Procedure shall be the sole
responsibility of Participant.

 

                                                (ii)           The Company shall
not be required to issue or deliver any certificate or certificates for any
Shares prior to the fulfillment of all of the following conditions: (A) the
admission of the Shares to listing on all stock exchanges on which such Stock is
then listed, (B) the completion of any registration or other qualification of
the Shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or other governmental regulatory body, which
the Administrator shall, in its sole and absolute discretion, deem necessary and
advisable, (C) the obtaining of any approval or other clearance from any state
or federal governmental agency that the Administrator shall, in its absolute
discretion, determine to be necessary or advisable and (D) the lapse of any such
reasonable period of time following the date the Restrictions lapse as the
Administrator may from time to time establish for reasons of administrative
convenience.

 

 

A-2

--------------------------------------------------------------------------------


 

 2.3               Acceleration of Vesting

 

                                (a)           Acceleration of Vesting Upon Death
or Disability or Termination. In the event of Participant’s Termination of
Employment, Termination of Directorship or Termination of Consultancy by reason
of Participant’s death or Disability,  the following pro rata portion of the
Shares will be deemed to have vested immediately prior to the termination event
and shall no longer be subject to forfeiture (up to a maximum of 100% of the
Shares):

 

(Actual Number of Service Days During Vesting Period)

(Total Number of Days During Vesting Period)                             
X             (No. of Shares) = (Vested Shares)

 

                                (b)           Other Events.  The Administrator
retains the discretion to determine whether an acceleration of vesting will
occur upon the occurrence of certain other events, including Termination of
Consultancy, Termination of Directorship, and Termination of Employment other
than by reason of death or Disability, and an impending Change in Control.

 

ARTICLE III

OTHER PROVISIONS

 

                3.1           Administration. The Administrator shall have the
power to interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules. All actions taken
and all interpretations and determinations made by the Administrator in good
faith shall be final and binding upon Participant, the Company and all other
interested persons. No member of the Administrator shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan, this Agreement or the Option. In its absolute discretion, the Board
may at any time and from time to time exercise any and all rights and duties of
the Administrator under the Plan and this Agreement.

 

                3.2           Restricted Stock Not Transferable. Prior to the
lapsing of the Restrictions pursuant to Section 2.2(b), no Shares or any
interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of Participant or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 3.2 notwithstanding, with the consent of the
Administrator, the Shares may be transferred to certain persons or entities
related to Participant, including but not limited to members of Participant’s
family, charitable institutions or trusts or other entities whose beneficiaries
or beneficial owners are members of Participant’s family or to such other
persons or entities as may be expressly approved by the Administrator, pursuant
to any such conditions and procedures the Administrator may require. Upon the
lapsing of the Restrictions pursuant to Section 2.2(b), the Shares shall no
longer be Restricted Stock but shall be Stock held by Participant, and
Participant shall have all the rights of a stockholder with respect to such
Stock.

 

                3.3           Rights as Stockholder. Except as otherwise
provided herein, upon the Grant Date Participant shall have all the rights of a
stockholder with respect to the Shares, subject to the Restrictions herein,
including the right to vote the Shares and the right to receive any cash or
stock dividends paid to or made with respect to the Shares.

 

 

A-3

--------------------------------------------------------------------------------


 

                3.4           Not a Contract of Employment. Nothing in this
Agreement or in the Plan shall confer upon Participant any right to continue to
serve as an Employee, member of the Board, Consultant, or other service provider
of the Company or any of its Subsidiaries.

 

                3.5           Notices. Any notice to be given under the terms of
this Agreement to the Company shall be addressed to the Company in care of the
Secretary of the Company at the address given beneath the signature of the
Company’s authorized officer on the Grant Notice, and any notice to be given to
Participant shall be addressed to Participant at the address given beneath
Participant’s signature on the Grant Notice. By a notice given pursuant to this
Section 3.5, either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

 

                3.6           Titles. Titles are provided herein for convenience
only and are not to serve as a basis for interpretation or construction of this
Agreement.

 

                3.7           Governing Law; Severability. This Agreement shall
be administered, interpreted and enforced under the laws of the State of
Delaware, without regard to the conflicts of law principles thereof. Should any
provision of this Agreement be determined by a court of law to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.

 

                3.8           Conformity to Securities Laws. Participant
acknowledges that the Plan and this Agreement are intended to conform to the
extent necessary with all provisions of the Securities Act and the Exchange Act,
and any and all regulations and rules promulgated thereunder by the Securities
and Exchange Commission, and state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Awards are granted and may be exercised, only in such a manner as to
conform to such laws, rules and regulations. To the extent permitted by
applicable law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.

 

                3.9           Amendment, Suspension and Termination. To the
extent permitted by the Plan, this Agreement may be wholly or partially amended
or otherwise modified, suspended or terminated at any time or from time to time
by the Administrator, provided, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely effect the Award in any material way without the prior written
consent of Participant.

 

                3.10         Successors and Assigns. The Company may assign any
of its rights under this Agreement to single or multiple assignees, and this
Agreement shall inure to the benefit of the successors and assigns of the
Company. Subject to the restrictions on transfer herein set forth, this
Agreement shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.

 

                3.11         Limitations Applicable to Section 16 Persons.
Notwithstanding any other provision of the Plan or this Agreement, if
Participant is subject to Section 16 of the Exchange Act, the Plan, the Award
and this Agreement shall be subject to any additional limitations set forth in
any applicable exemptive rule under Section 16 of the Exchange Act (including
any amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

 

                3.12         Entire Agreement. The Plan and this Agreement
(including all Exhibits hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.

 

 

A-4

--------------------------------------------------------------------------------